                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 18-31646-pcm
Karamanos Holdings, Inc.                                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Apr 10, 2019
                                      Form ID: NOCN                      Total Noticed: 2

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 12, 2019.
db             +Karamanos Holdings, Inc.,    801 NE 21st Ave.,   Portland, OR 97232-2209
101706707      +Wells Fargo Vendor,   Financial Services, LLC,    ATTN: Kimberly Park,
                 1010 Thomas Edison Blvd SW,    Cedar Rapids, IA 52404-8247

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 10, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 18-31646-pcm11                 Doc 27       Filed 04/12/19
NOCN (12/1/17) tlh               UNITED STATES BANKRUPTCY COURT                     U.S. BANKRUPTCY COURT
                                          District of Oregon                         DISTRICT OF OREGON
                                                                                           FILED
In re                                           )
 Karamanos Holdings, Inc.                       ) Case No. 18−31646−pcm11        April 10, 2019
Debtor(s)                                       )                        Clerk, U.S. Bankruptcy Court
                                                ) NOTICE OF OBJECTION
                                                ) TO CLAIM                       BY tlh DEPUTY
                                                )
                                                )
                                                )
                                                )

An objection to your claim in this bankruptcy case has been filed and is enclosed with this notice.
Your claim may be reduced, modified, or eliminated. You should read these papers carefully and
discuss them with your attorney, if you have one.
If you do not want the court to eliminate or change your claim, then within 35 days from the "FILED" date
shown above, you or your attorney must either:

1. Obtain a written withdrawal of the objection to claim by the objecting party. In order to obtain a
   withdrawal, you may need to provide the objecting party with any documentation supporting your claim
   that was not included when you filed your claim with the court. You should send this documentation to
   the objecting party's address or addresses listed at the bottom of objection to claim. The written
   withdrawal of the objection must be filed with the court.
    OR

2. Prepare a written response to the objection, explaining your position, and file it with the court at the
   address below. The court will set a hearing and send you a hearing notice. You must appear at the
   hearing, if scheduled.
    Mail your response to:
    Clerk, US Bankruptcy Court
    1050 SW 6th Ave. #700
    Portland, OR 97204

    You must also send a copy of your response to the objecting party at the address or addresses listed at
    the bottom of the objection to claim.

If you or your attorney do not take one of these steps within 35 days of the "FILED" date shown above, the
claim will be treated as shown in Paragraph 3 of the objection to claim.


                                                                                Clerk, U.S. Bankruptcy Court




                          Case 18-31646-pcm11          Doc 27      Filed 04/12/19
